DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 06/22/2021.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP 16204209.7, filed on 12/15/2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2019 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 9-11, 13-15, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mauldin, Jr. et al. US 20130094729 A1 “Mauldin” and further in view of Kim US 20110118606 A1 “Kim”.
In regard to claim 1, Mauldin teaches “A method for filtering ultrasound image clutter, the method comprising:” [0035, FIG. 2, 0039, 0008]; “capturing a data matrix using an ultrasonic transducer array, the data matrix containing information relating to an image, wherein elements of each row or column of the data matrix correspond to individual measurements recorded for each of a plurality of ultrasound measurement channels” [0035, 0047, 0030]; “performing singular value decomposition (SVD), on the data matrix” [0036]; “obtaining a spatial singular vector from the SVD of the data matrix” [0037, FIG. 2]; […] “determining a weighting […]” [0038]; “applying the weighting to the spatial singular vector” [0009, 0043, 0044]; “constructing a filtered data matrix based on the weighted spatial singular vector and the SVD of the data matrix” [0009, FIG. 2, Claim 13] and “constructing a filtered image based on the filtered data matrix” [Claim 13].
In regard to a method for filtering ultrasound image clutter, Mauldin discloses “FIG. 2 illustrates generally an example 200 that can include at least a portion of a singular value filtering (SVF) technique […]” [0035]. As shown in FIG. 2, the singular value filtering technique involves step 210 in which “the weighting function for such clutter reduction can be constructed using two assumptions 214” [0039]. 
In regard to capturing a data matrix using an ultrasonic transducer array, the data matrix containing information relating to an image, wherein elements of each row or column of the data matrix correspond to individual measurements recorded for each of a plurality of ultrasound measurement channels, Mauldin discloses “At 202, the SVF approach can include forming an input signal matrix that can be represented by X, such as having dimensions M x N. For example, the respective row of X can correspond to ensembles of echo data (e.g. complex-valued echo data) that can immediately surround an ensemble of interest […]” [0035]. Since the SVF approach is able to form an input signal matrix that contains rows that correspond to ensembles of echo data, under broadest reasonable interpretation, the SVF approach (i.e. method) is capable of capturing a data matrix (i.e. an input signal matrix), the data matrix containing information relating to an image. Furthermore, Mauldin discloses “An M x N window can be "slid" through the set of image frames (e.g., each frame can represent a time slice in "slow time" as shown in FIG. 3). The respective input matrices can include a dimension corresponding to "fast time" (e.g., a spatial dimension such as depth from a transducer face) that can be represented by M, and a dimension corresponding to "slow time" that can be represented by N” [0047]. Additionally, in regard to a plurality of ultrasound measurement channels, Mauldin discloses “In an array example, one or more of the bus 112, the A/D converters 108, or the digital logic circuit 114 can include a respective 
In regard to performing singular value decomposition (SVD) on the data matrix, Mauldin discloses “At 204, the SVF technique can include performing a singular value decomposition of respective input matrices, such as performing an SVD on a respective input matrix […]” [0036]. Therefore, the SVF technique (i.e. method) involves performing a singular value decomposition on the input matrix (i.e. the data matrix).
In regard to obtaining a spatial singular vector from the SVD of the data matrix, Mauldin discloses “At 208, singular values associated with each singular vector can be obtained from the diagonal entries of matrix Σ, where singular values can be real and positive and typically arranged in descending order such that Σ11> Σ > . . . ≤ ΣNN, corresponding to singular vectors, V, that can be provided at 206” [0037]. As shown in FIG. 2, the singular vectors V in step 206 are obtained after the computation of the SVD in step 204. In this case, in order to obtain the singular values associated with each singular vector, under broadest reasonable interpretation, the method had to have obtained a spatial singular vector from the SVD of the data matrix (i.e. the input signal matrix).
In regard to determining a weighting, Mauldin discloses “At 210, a weighting function can be determined, such as adaptively determined using information about one or more singular values that can be provided at 208 in the matrix 1” [0038]. In this case, since the weighting function can be 
In regard to applying the weighting to the spatial singular vector, Mauldin discloses “According to various examples, apparatus or techniques can include […] obtaining respective output matrices including weighting a respective projection of a respective ensemble-of-interest onto at least one of the singular vectors included in a respective set of singular vectors” [0009]. In this case, since an output matrix can be obtained using a weighting of a respective projection of a respective ensemble-of-interest onto at least one of the singular vectors, under broadest reasonable interpretation, the method can involve applying the weighting to the associated spatial singular vector. Furthermore, Mauldin discloses “At 212, such as following construction of the weighting function at 210, an SVF-filtered ensemble (such as for image reconstruction can be represented” [0043] and “The same weighting function need not be used for every basis function. For example, different weighting functions can be assigned for respective filter coefficients (e.g., terms in the summation of EQN. 5). For example, the weighting function can be a high-pass configuration […] for one or more components associated with larger singular values, similar to EQN. 3, or a low-pass configuration for one of more components associated with less significant singular values” [0044]. Thus, since the weighting function can be used in step 212 and the weighting function can be assigned for respective filter coefficients depending on the singular values (i.e. associated with the singular vectors), under broadest reasonable interpretation, the weighting can be applied to the spatial singular vector.
In regard to constructing a filtered data matrix based on weighted spatial singular vector and the SVD of the data matrix, Mauldin discloses “According to various examples, apparatus or techniques can include […] obtaining respective output matrices including weighting a respective projection of a respective ensemble-of-interest onto at least one of the singular vectors included in a respective set of 
In regard to constructing a filtered image based on the filtered data matrix, Mauldin discloses “wherein the processor circuit is configured to construct the image by determining a filtered output matrix corresponding to respective pixels in the image frame using the respective weighting and the respective singular value decompositions” [Claim 13]. In this case, since the processor circuit constructs an image based on a filtered output matrix (i.e. a filtered data matrix) under broadest reasonable interpretation the processor circuit is capable of performing the step of the method involving constructing a filtered image (i.e. image) based on the filtered data matrix.
Mauldin does not teach “estimating a mean spatial frequency using the spatial singular vector” or that the weighting is “based on the estimated mean spatial frequency”.
Kim teaches “estimating a mean spatial frequency using the spatial singular vector” [0033, 0030] and that the filtered data matrix is “based on the estimated mean spatial frequency” [0033, 0030, FIG. 5].

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method for filtering ultrasound image clutter of Mauldin so as to include the step of estimating the mean spatial frequency as disclosed in Kim in order to determine whether additional filtering of the data matrix is necessary to improve image quality. When a mean spatial frequency is calculated, spatial singular vectors can be compared to it in order to distinguish which type of filtering should be performed to obtain the filtered image. By determining a weighting based on a mean spatial frequency, spatial singular vectors can be compared to it in order to distinguish which type of filtering should be performed to obtain the filtered image (i.e. see Kim FIG. 5). Combining 
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Mauldin. Likewise, Mauldin discloses “wherein the data matrix comprises N columns, wherein N corresponds to a number of ultrasound measurement channels; and 3wherein the data matrix comprises M rows, wherein M corresponds to a number of independent measurements recorded for each channel” [0035, FIG. 3, 0030].
In regard to the data matrix comprising N columns, wherein N corresponds to a number of ultrasound measurement channels and wherein the data matrix includes M rows, wherein M corresponds to a number of independent measurements recorded for each channel, Mauldin discloses “At 202, the SVF approach can include forming an input signal matrix that can be represented by X, such as having dimensions M x N. For example, the respective row of X can correspond to ensembles of echo data (e.g. complex-valued echo data) that can immediately surround an ensemble of interest […]” [0035]. As shown in FIG. 3, the input signal matrix 302, includes rows M included in many image frames and columns N within many image frames. In this case, since the respective rows M corresponds to ensembles of echo data, under broadest reasonable interpretation, the M represents the number of independent measurements recorded for each channel. In regard to the columns N corresponding to a number of ultrasound measurement channels, Mauldin discloses “In an array example, one of more of the bus 112, the A/D converters 108, or the digital logic circuit 114 can include a respective channel corresponding to respective transducers included in the array of transducers 110” [0030]. In this case, since the components of the system that obtain and process the ultrasound echo data from the tissue correspond to the respective channels of the transducer array 110, and the SVF approach can form the input signal matrix based on the echo data received by the respective channels of the transducer array, 
In regard to claim 3, due to its dependence on claim 2, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Mauldin. Likewise, Mauldin teaches “the M independent measurements are captured from each measurement channel at M points in time during a desired time interval” [0035].
In regard to the M independent measurements being captured for each measurement channel at M points in time during a desired time interval, Mauldin discloses “At 202, the SVF approach can include forming an input signal matrix that can be represented by X, such as having dimensions M x N. For example, the respective row of X can correspond to ensembles of echo data (e.g. complex-valued echo data) that can immediately surround an ensemble of interest […]” [0035]. In this case, the echo data is obtained by the transducer array 110 which include transducers that correspond with respective channels. As shown in FIG. 3, multiple image frames can be acquired to make the input signal matrix, thus under broadest reasonable interpretation, these image frames had to have been acquired at M points in time during a desired time interval, in order to form the input signal matrix 302. Since the rows (i.e. M) correspond to ensembles of echo data, under broadest reasonable interpretation, these echo data constitute M independent measurements that are captured for each measurement channel (i.e. corresponding to the transducer array channels) at M points in time during a desired time interval.
In regard to claim 5, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Mauldin. Likewise, Mauldin discloses “wherein the spatial singular vector comprises a spatial eigenvector of the data matrix” [0036].
                        
                            X
                            =
                            U
                            Σ
                            V
                            '
                        
                    , where U can represent a matrix with left singular vectors corresponding to the eigenvectors of XX’ and V can represent a matrix of right singular vectors corresponding to the eigenvectors of the autocorrelation matrix X’X = R” [0036]. In this case, since U represents a matrix with left singular values corresponding to the eigenvectors XX’ and the V represents a matrix of right singular vectors corresponding to the eigenvectors X’X = R, under broadest reasonable interpretation, the spatial singular vectors can comprise a spatial eigenvector of the data matrix (i.e. the input matrix X). 
In regard to claim 6, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Mauldin does not teach “wherein the mean spatial frequency is estimated using the autocorrelation technique”.
Kim teaches “wherein the mean spatial frequency is estimated using the autocorrelation technique” [0033].
In regard to the mean spatial frequency being estimated using the autocorrelation technique, Kim discloses “The calculating section 430 may further calculate a mean frequency for each of the plurality of sub matrixes formed by the SVD processing section 420, at step S506 in FIG. 5. As one example, the calculating section 430 may perform an autocorrelation upon the rearranged sub matrix SM1 to thereby calculate the mean frequency corresponding to the rearranged sub matrix SM1” [0033]. Therefore, since the calculating section 430 is capable of performing an autocorrelation in order to calculate the mean frequency corresponding to the rearranged sub matrix SM1, under broadest reasonable interpretation, the calculating section 430 is capable of performing the method wherein the mean spatial frequency is estimated using the autocorrelation technique.

In regard to claim 9, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Mauldin. Likewise, Mauldin teaches “wherein the weighting is determined using Gaussian weighting that includes a reference spatial frequency” [0042].
In regard to the weighting being determined using Gaussian weighting that includes a reference spatial frequency, Mauldin discloses “Other weighting functions can be shaped using one or more of a Gaussian, Hamming, or Hann windowing function. The weighting function can take the form of a notch of band pass filter, such as to enhance or attenuate signal components associated with a specified level or range of motion complexity (e.g. axial shift or decorrelation)” [0042]. In this case, in order for a Gaussian windowing function to be used as the weighting function to enhance or attenuate signal components, a reference spatial frequency corresponding to the notch or band pass filter had to have been known. Therefore, under broadest reasonable interpretation, the weighting can include using Gaussian weighting that includes a reference spatial frequency.  
In regard to claim 10, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Mauldin teaches “a spatial singular vector” [0037, FIG. 2].
In regard to a spatial singular vector, Mauldin discloses “At 208, singular values associated with each singular vector can be obtained from the diagonal entries of matrix Σ, where singular values can be real and positive and typically arranged in descending order such that Σ11> Σ > . . . ≤ ΣNN, corresponding to singular vectors, V, that can be provided at 206” [0037]. As shown in FIG. 2, the singular vectors V in step 206 are obtained after the computation of the SVD in step 204. In this case, in order to obtain the singular values associated with each singular vector, under broadest reasonable interpretation, the method had to have obtained a spatial singular vector from the SVD of the data matrix (i.e. the input signal matrix).
Mauldin does not teach “comprising discarding a spatial singular vector with a mean spatial frequency above a predetermined value”.
Kim teaches “comprising discarding […] with a mean spatial frequency above a predetermined value” [0040, 0044, 0037].
In regard to discarding a spatial singular vector with a mean spatial frequency above a predetermined value, Kim discloses “As one example, if it is determined that the mean frequency of the sub matrix SM1 is equal to or less than the first cutoff frequency, and the mean frequency of the sub matrix SM2 is larger than the first cutoff frequency and is equal to or less than the second cutoff frequency, then the first filtering section 450 may perform the first SVD clutter filtering upon the sub matrix SM1, which is removed as a clutter signal component, and perform the second SVD clutter filtering upon the sub matrix SM2 to thereby form the clutter-filtered second ultrasound data M” [0040]. In this case, in order to for the sub matrixes to be subjected to SVD clutter filtering, under broadest reasonable interpretation, these sub matrixes have to contain spatial singular vectors. Since the mean frequency of the sub matrix SM2 is larger (i.e. greater than) the first cutoff frequency (i.e. a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method for filtering ultrasound image clutter as disclosed in Mauldin so as to include discarding a spatial singular vector with a mean spatial frequency above a predetermined value in order to remove erroneous spatial singular vectors from the data matrix. When the spatial singular vector has a mean spatial frequency that exceeds a predetermined value, this could be indicative that the data corresponding to that spatial singular vector is not an accurate representation of the behavior of the tissue to which the data was collected. Therefore, discarding (i.e. removing) that spatial singular vector would allow for unreliable data to be removed from the data prior to generating an image. Combining the prior art elements according to known techniques would produce the predictable result of removing outliers from the data matrix and therefore allow for the generation of an image less subject to distortion.
In regard to claim 11, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Mauldin. Likewise, Mauldin teaches “wherein constructing the filtered data matrix is based on amplitude of the received signal” [0009, FIG. 2, Claim 13].

In regard to the filtered data matrix being based on the amplitude of the received signal, Mauldin discloses “In an example, the transducer array 110 can be configured to insonify the region of interest 132 using ultrasonic energy and the region do interest can include a tissue region […] reflected energy can include an ultrasonic echo 104B that can be digitized and converted to an echo data set” [0033]. The ultrasonic echo 103B represents a signal that is received by the transducer array (i.e. a received signal) and is inherently associated with an amplitude. Furthermore, Mauldin discloses “At 202, the SVF approach can include forming an input signal matrix that can be represented by X, such as having dimensions M x N. For example, the respective row of X can correspond to ensembles of echo data (e.g. complex-valued echo data) that can immediately surround an ensemble of interest […]” [0035]. In order to construct a filtered data matrix, a data matrix (i.e. the input signal matrix) had to 
In regard to claim 13, Mauldin teaches “A controller for filtering image clutter in an ultrasound system, wherein the controller is arranged to:” [0027, FIG. 1, 0028, 0032]; “capture a data matrix, the data matrix containing information relating to an image, wherein elements of each row or column of the data matrix correspond to individual measurements recorded for each of a plurality of ultrasound measurement channels” [0035, 0047, 0030]; “5””perform singular value decomposition, SVD, on the data matrix” [0036]; “obtain a spatial singular vector from the SVD of the data matrix” [0037, FIG. 2]; […]; “determine a weighting […]” [0038]; “apply the weighting to the spatial singular vector” [0009, 0043, 0044]; “construct a filtered data matrix based on the weighted spatial singular vector and the SVD of the data matrix” [0009, FIG. 2, Claim 13]; and “construct a filtered image based on the filtered data matrix” [Claim 13].
In regard to a controller for filtering image clutter in an ultrasound system, Mauldin discloses “In FIG. 1, one or more of the memory circuit 124, the first processor circuit 122, or one of more additional processor circuits such as a second processor circuit 118 can be included in a computer system 126” [0027]. As shown in FIG. 1, the system 100 includes the first and second processor units and a transducer array, thus the system 100 represents an ultrasound system. Furthermore, Mauldin discloses “The region of interest 132 can be excited (e.g. insonified, etc.) such as using energy provided by the transducer array 110, such as under the control of the first processor circuit 122” [0028]. In this case, 
In regard to the controller being arranged to capture a data matrix, the data matrix containing information relating to an image, wherein elements of each row or column of the data matrix correspond to individual measurements recorded for each of a plurality of ultrasound measurement channels, Mauldin discloses “At 202, the SVF approach can include forming an input signal matrix that can be represented by X, such as having dimensions M x N. For example, the respective row of X can correspond to ensembles of echo data (e.g. complex-valued echo data) that can immediately surround an ensemble of interest […]” [0035]. Since the SVF approach is able to form an input signal matrix that contains rows that correspond to ensembles of echo data, under broadest reasonable interpretation, the SVF approach (i.e. method) performed by the controller circuit is capable of capturing a data matrix (i.e. an input signal matrix), the data matrix containing information relating to an image. Furthermore, Mauldin discloses “An M x N window can be "slid" through the set of image frames (e.g., each frame can represent a time slice in "slow time" as shown in FIG. 3). The respective input matrices can include a dimension corresponding to "fast time" (e.g., a spatial dimension such as depth from a transducer face) that can be represented by M, and a dimension corresponding to "slow time" that can be represented by N” [0047]. Additionally, in regard to a plurality of ultrasound measurement channels, Mauldin discloses “In an array example, one or more of the bus 112, the A/D converters 108, or the digital logic circuit 114 can include a respective channel corresponding to respective transducers included in the 
In regard to the controller being arranged to perform singular value decomposition (SVD) on the data matrix, Mauldin discloses “At 204, the SVF technique can include performing a singular value decomposition of respective input matrices, such as performing an SVD on a respective input matrix […]” [0036]. Therefore, the SVF technique (i.e. method) performed by the controller circuit involves performing a singular value decomposition on the input matrix (i.e. the data matrix).
In regard to the controller being arranged to obtain a spatial singular vector from the SVD of the data matrix, Mauldin discloses “At 208, singular values associated with each singular vector can be obtained from the diagonal entries of matrix Σ, where singular values can be real and positive and typically arranged in descending order such that Σ11> Σ > . . . ≤ ΣNN, corresponding to singular vectors, V, that can be provided at 206” [0037]. As shown in FIG. 2, the singular vectors V in step 206 are obtained after the computation of the SVD in step 204. In this case, in order to obtain the singular values associated with each singular vector, under broadest reasonable interpretation, the controller circuit had to have obtained a spatial singular vector from the SVD of the data matrix (i.e. the input signal matrix).
In regard to the controller being arranged to determine a weighting, Mauldin discloses “At 210, a weighting function can be determined, such as adaptively determined using information about one or more singular values that can be provided at 208 in the matrix 1” [0038]. In this case, since the weighting function can be adaptively determined using information about one or more singular values 
In regard to the controller being arranged to apply the weighting to the spatial singular vector, Mauldin discloses “According to various examples, apparatus or techniques can include […] obtaining respective output matrices including weighting a respective projection of a respective ensemble-of-interest onto at least one of the singular vectors included in a respective set of singular vectors” [0009]. In this case, since an output matrix can be obtained using a weighting of a respective projection of a respective ensemble-of-interest onto at least one of the singular vectors, under broadest reasonable interpretation, the method can involve applying the weighting to the associated spatial singular vector. Furthermore, Mauldin discloses “At 212, such as following construction of the weighting function at 210, an SVF-filtered ensemble (such as for image reconstruction can be represented” [0043] and “The same weighting function need not be used for every basis function. For example, different weighting functions can be assigned for respective filter coefficients (e.g., terms in the summation of EQN. 5). For example, the weighting function can be a high-pass configuration […] for one or more components associated with larger singular values, similar to EQN. 3, or a low-pass configuration for one of more components associated with less significant singular values” [0044]. Thus, since the weighting function can be used in step 212 and the weighting function can be assigned for respective filter coefficients depending on the singular values (i.e. associated with the singular vectors), under broadest reasonable interpretation, the weighting can be applied to the spatial singular vector.
In regard to the controller being arranged to construct a filtered data matrix based on the weighted spatial singular vector and the SVD of the data matrix, Mauldin discloses “According to various examples, apparatus or techniques can include […] obtaining respective output matrices including weighting a respective projection of a respective ensemble-of-interest onto at least one of the singular vectors included in a respective set of singular vectors” [0009]. As shown in FIG.2, the singular vectors in 
In regard to the controller circuit being arranged to construct a filtered image based on the filtered data matrix, Mauldin discloses “wherein the processor circuit is configured to construct the image by determining a filtered output matrix corresponding to respective pixels in the image frame using the respective weighting and the respective singular value decompositions” [Claim 13]. In this case, since the processor circuit constructs an image based on a filtered output matrix (i.e. a filtered data matrix) under broadest reasonable interpretation, the processor circuit (i.e. the controller circuit) is capable of performing the step of the method involving constructing a filtered image (i.e. image) based on the filtered data matrix.
Mauldin does not teach that the controller is arranged to “estimate a mean spatial frequency using the spatial singular vector”, or that the weighting is “based on the estimated mean spatial frequency”.
Kim teaches to “estimate a mean spatial frequency using the spatial singular vector” [0033, 0030] and that the weighting is “based on the estimated mean spatial frequency” [0033, 0030, FIG. 5].

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the controller circuit for filtering image clutter in an ultrasound system as disclosed in Mauldin so as to include the controller circuit being arranged to estimate the mean spatial frequency as disclosed in Kim in order to determine whether additional filtering of the data matrix is necessary to improve image quality. When a mean spatial frequency is calculated, spatial singular vectors can be compared to it in order to distinguish which type of filtering should be performed to obtain the filtered image (i.e. see Kim FIG. 5). Combining the prior art elements according 
In regard to claim 14, due to its dependence on claim 13, this claim inherits the references disclosed therein. That being said, Mauldin discloses “An ultrasound system comprising: an ultrasonic transducer array, wherein the ultrasonic transducer array is arranged to emit and receive ultrasonic signals” [0027, 0028]; “a signal processor arranged to compile the received ultrasonic signals into an ultrasound image” [0028, 0029]; “a system for generating a data matrix from the ultrasound image” [Claim 16]; “a controller as claimed in claim 13” [0027, FIG. 1, 0028, 0032, 0035, 0047, 0030, 0036, 0037, FIG. 2, 0009, Claim 13] and “an image output device for outputting the filtered image” [0033].
In regard to an ultrasound system comprising an ultrasonic transducer array, wherein the ultrasonic transducer array is arranged to emit and receive ultrasonic signals, Mauldin discloses “In an example, the system 100 can include a first processor circuit 122, a memory circuit 124, a display 128, a storage unit 130, one or more transducers 110, an analog front-end 106 coupled to an array of transducers 110, such as via a bus 112, one or more analog-to-digital (A/D) converters 108, and a digital logic circuit 114 such as including one or more buffers” [0027]. Since the system 100 contains an array of transducers 110, under broadest reasonable interpretation, the system constitutes an ultrasound system. Furthermore, in regard to the ultrasonic transducer array being arranged to emit and receive ultrasonic signals, Mauldin discloses “The region of interest 132 can be excited (e.g., insonified, etc.) such as using energy provided by the transducer array 110, such as under the control of the first processor circuit 122. For example, a transmitted ultrasonic energy 104A can propagate through the region of interest 132, and a portion of the transmitted energy 104A can be scattered or reflected by one or more targets, such as the first target 102, to provide an echo 104B. The transducer array 110 can be configured to receive a portion of the echo 104B” [0028]. Since the transducer array 110 is capable of providing ultrasonic energy to a region of interest and can be configured to receive a portion of the echo 
In regard to a signal processor arranged to compile the received ultrasonic signals into an ultrasound image, Mauldin discloses “The analog front-end circuit 106 is configured for processing the resulting transduced echo signal, such as conditioning, delaying, filtering, or otherwise processing he received echo 104B” [0028]. Furthermore, Mauldin discloses “Signal processing can further include converting the received energy from an analog signal representation into a digital representation, such as using one or more of the analog-to-digital converters 108” [0029]. Furthermore, Mauldin discloses “In such an illustrative tissue imaging example, reflected energy can include an ultrasonic echo 104B that can be digitized and converted to an echo data set provided to the computer system 126. For example the computer system 126 can the construct a representation (e.g. a B-mode representation) such as for presentation as an image using the display 128” [0033]. Since the analog front-end circuit 106 can perform processing on the received echo 104B and the analog-to-digital converter 108 can convert the received energy into a digital representation which can be used by the computer system 126 to construct an image to display, under broadest reasonable interpretation, the analog front-end circuit and the analog-to-digital converter 108 constitute a signal processor that is arranged to compile the received ultrasonic signals into an ultrasound image that can be represented on the display 128 as shown in FIG. 1.
In regard to a system for generating a data matrix from the ultrasound image, Mauldin discloses “A system for use with a transducer array, the transducer array configured to deliver energy to a tissue region, the system comprising: a processor circuit configured to: […] form respective input matrices representative of the obtained information indicative of the energy reflected from the tissue region […]” [Claim 16]. In this case, since the processor within the system can form input matrices based on the 
In regard to the controller of claim 13, Mauldin discloses “In FIG. 1, one or more of the memory circuit 124, the first processor circuit 122, or one of more additional processor circuits such as a second processor circuit 118 can be included in a computer system 126” [0027]. As shown in FIG. 1, the system 100 includes the first and second processor units and a transducer array, thus the system 100 represents an ultrasound system. Furthermore, Mauldin discloses “The region of interest 132 can be excited (e.g. insonified, etc.) such as using energy provided by the transducer array 110, such as under the control of the first processor circuit 122” [0028]. In this case, since the first processor circuit is able to control the transducer array such that it causes the region of interest to be excited and the system can include a “processor-readable medium, such as comprising instructions that when performed by the first or second processors 122, 118, cause the processors or system 100 to perform one of more of the techniques included in the examples discussed below and in relation to the other FIGS.” [0032], under broadest reasonable interpretation, the first and second processor circuits constitute a controller circuit that can be used for filtering image clutter in an ultrasound system. 
In regard to the controller being arranged to capture a data matrix, the data matrix containing information relating to an image, wherein elements of each row or column of the data matrix correspond to individual measurements recorded for each of a plurality of ultrasound measurement channels, Mauldin discloses “At 202, the SVF approach can include forming an input signal matrix that can be represented by X, such as having dimensions M x N. For example, the respective row of X can correspond to ensembles of echo data (e.g. complex-valued echo data) that can immediately surround an ensemble of interest […]” [0035]. Since the SVF approach is able to form an input signal matrix that contains rows that correspond to ensembles of echo data, under broadest reasonable interpretation, 
In regard to the controller being arranged to perform singular value decomposition (SVD) on the data matrix, Mauldin discloses “At 204, the SVF technique can include performing a singular value decomposition of respective input matrices, such as performing an SVD on a respective input matrix […]” [0036]. Therefore, the SVF technique (i.e. method) performed by the controller circuit involves performing a singular value decomposition on the input matrix (i.e. the data matrix).
In regard to the controller being arranged to obtain a spatial singular vector from the SVD of the data matrix, Mauldin discloses “At 208, singular values associated with each singular vector can be obtained from the diagonal entries of matrix Σ, where singular values can be real and positive and typically arranged in descending order such that Σ11> Σ > . . . ≤ ΣNN, corresponding to singular vectors, V, 
In regard to the controller being arranged to construct a filtered data matrix based on the SVD of the data matrix, Mauldin discloses “According to various examples, apparatus or techniques can include […] obtaining respective output matrices including weighting a respective projection of a respective ensemble-of-interest onto at least one of the singular vectors included in a respective set of singular vectors” [0009]. As shown in FIG.2, the singular vectors in 206 are obtained after the computation of the SVD in step 204, therefore, the singular vectors are based on the SVD of the data matrix (i.e. the input signal matrix). In this case, since the techniques (i.e. methods) can include obtaining an output matrix based on a weighting of a respective projection of a respective ensemble-of-interest onto at least one singular matrix, under broadest reasonable interpretation, the method involves constructing a filtered data matrix (i.e. output matrices) based on the SVD of the data matrix. Furthermore, Mauldin discloses “wherein the processor circuit is configured to construct the image by determining a filtered output matrix corresponding to respective pixels in the image frame using the respective weighting and the respective singular value decompositions” [Claim 13]. Therefore, the processor circuit (i.e. the controller circuit) is capable of constructing (i.e. determining) a filtered output matrix based on the SVD of the data matrix.  
In regard to the controller being arranged to construct a filtered image based on the filtered data matrix, Mauldin discloses “wherein the processor circuit is configured to construct the image by determining a filtered output matrix corresponding to respective pixels in the image frame using the respective weighting and the respective singular value decompositions” [Claim 13]. In this case, since 
In regard to an image output device for outputting the filtered image, Mauldin discloses “For example, the computer system 126 can then construct a representation (e.g. a B-mode representation) such as for presentation as an image using the display 128” [0033]. Since the display 128 is capable of presenting an image, under broadest reasonable interpretation, the display 128 constitutes an image output device that is capable of outputting the filtered image produced by the controller circuit.
Mauldin does not teach to “estimate a mean spatial frequency using the spatial singular vector”, or that the filtered data matrix is “based on the estimated mean spatial frequency” as disclosed in claim 13.
Kim teaches to “estimate a mean spatial frequency using the spatial singular vector” [0033, 0030] and that the weighting is “based on the estimated mean spatial frequency” [0033, 0030, FIG. 5] as disclosed in claim 13.
In regard estimating a mean spatial frequency using the spatial singular vector, Kim discloses “The calculating section 430 may further calculate a mean frequency for each of the plurality of sub matrixes formed by the SVD processing section 420, at step S506 in FIG. 5” [0033]. In this case, the SVD processing section “may perform the SVD upon the matrixes formed by the matrix forming section 410 to thereby form a plurality of sub matrixes corresponding to each of the matrixes, at step S504 in FIG. 5. The methods of performing SVD are well known in the art” [0030]. Since the SVD processing section performs methods of SVD that are well known in the art, under broadest reasonable interpretation, the SVD processing section can be configured to obtain a spatial singular vector. Additionally, since the calculating section can calculate a mean frequency for each of the plurality of matrixes formed by the 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound system including the controller circuit for filtering image clutter as disclosed in Mauldin so as to include the controller circuit being arranged to estimate the mean spatial frequency as disclosed in Kim in order to determine whether additional filtering of the data matrix is necessary to improve image quality. When a mean spatial frequency is calculated, spatial singular vectors can be compared to it in order to distinguish which type of filtering should be performed to obtain the filtered image (i.e. see Kim FIG. 5). Combining the prior art elements according to known techniques would yield the predictable result of obtaining a filtered data matrix from which a filtered image can be constructed.
In regard to claim 15, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Mauldin teaches “A non-transitory computer-readable medium having stored therein instructions for filtering ultrasound image clutter that, when executed by a controller, cause the controller to:” [0083, 0027, FIG. 1, 0028, 0032]; “capture a data matrix, the data matrix containing information relating to an image, wherein elements of each row or column of the data matrix correspond to individual measurements 6recorded for each of a plurality of ultrasound measurement channels” [0035, 0047, 0030]; “perform singular value decomposition (SVD), on the data matrix” [0036]; “obtain a spatial singular vector from the SVD of the data matrix” [0037, FIG. 2]; […]; 
In regard to a computer-readable, non-transitory medium having stored therein instructions for causing a controller circuit to execute a method for filtering ultrasound image clutter, Mauldin discloses “Method examples described herein can be machine or computer-implemented at least in part. Some examples include a computer-readable medium or machine-readable medium encoded with instructions operable to configure an electronic device to perform methods as described in the above examples. […] Further, in an example, the code can be tangibly stored on one or more volatile, non-transitory, or non-volatile tangible computer-readable media, such as during execution or at other times. Examples of these tangible computer-readable media can include, but are not limited to, hard disks, removable magnetic disks, removable optical disks (e.g., compact disks and digital video disks), magnetic cassettes, memory cards or sticks, random access memories (RAMs), read only memories (ROMs), and the like” [0083]. Since the method for filtering ultrasound image clutter as disclosed in FIG. 2 of Mauldin can be computer implemented with code tangibly stored within a non-volatile tangible computer-readable medium, under broadest reasonable interpretation, this tangible computer-readable media constitutes a non-transitory computer-readable medium having stored therein instruction for filtering ultrasound image clutter when executed by a controller.
In regard to a controller, Mauldin discloses “In FIG. 1, one or more of the memory circuit 124, the first processor circuit 122, or one of more additional processor circuits such as a second processor circuit 118 can be included in a computer system 126” [0027]. As shown in FIG. 1, the system 100 includes the first and second processor units and a transducer array, thus the system 100 represents an ultrasound system. Furthermore, Mauldin discloses “The region of interest 132 can be excited (e.g. insonified, etc.) such as using energy provided by the transducer array 110, such as under the control of 
In regard to the instructions causing the controller to capture a data matrix, the data matrix containing information relating to an image, wherein elements of each row or column of the data matrix correspond to individual measurements recorded for each of a plurality of ultrasound measurement channels, Mauldin discloses “At 202, the SVF approach can include forming an input signal matrix that can be represented by X, such as having dimensions M x N. For example, the respective row of X can correspond to ensembles of echo data (e.g. complex-valued echo data) that can immediately surround an ensemble of interest […]” [0035]. Since the SVF approach is able to form an input signal matrix that contains rows that correspond to ensembles of echo data, under broadest reasonable interpretation, the SVF approach (i.e. method) is capable of capturing a data matrix (i.e. an input signal matrix), the data matrix containing information relating to an image. Furthermore, Mauldin discloses “An M x N window can be "slid" through the set of image frames (e.g., each frame can represent a time slice in "slow time" as shown in FIG. 3). The respective input matrices can include a dimension corresponding to "fast time" (e.g., a spatial dimension such as depth from a transducer face) that can be represented by M, and a dimension corresponding to "slow time" that can be represented by N” [0047]. Additionally, in regard to a plurality of ultrasound measurement channels, Mauldin discloses “In an array example, one or more of the bus 112, the A/D converters 108, or the digital logic circuit 114 can include a respective channel corresponding to respective transducers included in the array of transducers 110” [0030]. 
In regard to the instructions causing the controller to perform singular value decomposition (SVD) on the data matrix, Mauldin discloses “At 204, the SVF technique can include performing a singular value decomposition of respective input matrices, such as performing an SVD on a respective input matrix […]” [0036]. Therefore, the SVF technique (i.e. method) involves performing a singular value decomposition on the input matrix (i.e. the data matrix).
In regard to the instructions causing the controller to obtain a spatial singular vector from the SVD of the data matrix, Mauldin discloses “At 208, singular values associated with each singular vector can be obtained from the diagonal entries of matrix Σ, where singular values can be real and positive and typically arranged in descending order such that Σ11> Σ > . . . ≤ ΣNN, corresponding to singular vectors, V, that can be provided at 206” [0037]. As shown in FIG. 2, the singular vectors V in step 206 are obtained after the computation of the SVD in step 204. In this case, in order to obtain the singular values associated with each singular vector, under broadest reasonable interpretation, the method had to have obtained a spatial singular vector from the SVD of the data matrix (i.e. the input signal matrix).
In regard to the instructions causing the controller to determine a weighting, Mauldin discloses “At 210, a weighting function can be determined, such as adaptively determined using information about one or more singular values that can be provided at 208 in the matrix 1” [0038]. In this case, since the weighting function can be adaptively determined using information about one or more singular 
In regard to the instructions causing the controller to apply the weighting to the spatial singular vector, Mauldin discloses “According to various examples, apparatus or techniques can include […] obtaining respective output matrices including weighting a respective projection of a respective ensemble-of-interest onto at least one of the singular vectors included in a respective set of singular vectors” [0009]. In this case, since an output matrix can be obtained using a weighting of a respective projection of a respective ensemble-of-interest onto at least one of the singular vectors, under broadest reasonable interpretation, the method can involve applying the weighting to the associated spatial singular vector. Furthermore, Mauldin discloses “At 212, such as following construction of the weighting function at 210, an SVF-filtered ensemble (such as for image reconstruction can be represented” [0043] and “The same weighting function need not be used for every basis function. For example, different weighting functions can be assigned for respective filter coefficients (e.g., terms in the summation of EQN. 5). For example, the weighting function can be a high-pass configuration […] for one or more components associated with larger singular values, similar to EQN. 3, or a low-pass configuration for one of more components associated with less significant singular values” [0044]. Thus, since the weighting function can be used in step 212 and the weighting function can be assigned for respective filter coefficients depending on the singular values (i.e. associated with the singular vectors), under broadest reasonable interpretation, the weighting can be applied to the spatial singular vector.
In regard to the instructions causing the controller construct a filtered data matrix based on the weighted spatial singular vector and the SVD of the data matrix, Mauldin discloses “According to various examples, apparatus or techniques can include […] obtaining respective output matrices including weighting a respective projection of a respective ensemble-of-interest onto at least one of the singular vectors included in a respective set of singular vectors” [0009]. As shown in FIG.2, the singular vectors in 
In regard to the instructions causing the controller construct a filtered image based on the filtered data matrix, Mauldin discloses “wherein the processor circuit is configured to construct the image by determining a filtered output matrix corresponding to respective pixels in the image frame using the respective weighting and the respective singular value decompositions” [Claim 13]. In this case, since the processor circuit constructs an image based on a filtered output matrix (i.e. a filtered data matrix) under broadest reasonable interpretation the processor circuit is capable of performing the step of the method involving constructing a filtered image (i.e. image) based on the filtered data matrix.
Mauldin does not teach “estimating a mean spatial frequency using the spatial singular vector”, that the weighting is “based on the estimated mean spatial frequency”.
Kim teaches “estimating a mean spatial frequency using the spatial singular vector” [0033, 0030] and that the weighting is “based on the estimated mean spatial frequency” [0033, 0030, FIG. 5].
In regard to estimating a mean spatial frequency using the spatial singular vector, Kim discloses “The calculating section 430 may further calculate a mean frequency for each of the plurality of sub matrixes formed by the SVD processing section 420, at step S506 in FIG. 5” [0033]. In this case, the SVD 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the non-transitory computer-readable medium having instructions for filtering ultrasound image clutter by a controller as disclosed in Mauldin so as to include the step of estimating the mean spatial frequency as disclosed in Kim in order to determine whether additional filtering of the data matrix is necessary to improve image quality. When a mean spatial frequency is calculated, spatial singular vectors can be compared to it in order to distinguish which type of filtering should be performed to obtain the filtered image. By determining a weighting based on a mean spatial frequency, spatial singular vectors can be compared to it in order to distinguish which type of filtering should be performed to obtain the filtered image (i.e. see Kim FIG. 5). Combining the prior art elements according to known techniques would yield the predictable result of obtaining a filtered data matrix from which a filtered image can be constructed.
In regard to claim 20, due to its dependence on claim 15, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Mauldin. Likewise, Mauldin discloses “wherein the spatial singular vector comprises a spatial eigenvector of the data matrix” [0036].
In regard to the spatial singular vector comprises a spatial eigenvector of the data matrix, Mauldin discloses “At 204 the SVF technique can include performing a singular value decomposition (SVD) of respective input matrices, such as performing an SVD on a respective input matrix:                          
                            X
                            =
                            U
                            Σ
                            V
                            '
                        
                    , where U can represent a matrix with left singular vectors corresponding to the eigenvectors of XX’ and V can represent a matrix of right singular vectors corresponding to the eigenvectors of the autocorrelation matrix X’X = R” [0036]. In this case, since U represents a matrix with left singular values corresponding to the eigenvectors XX’ and the V represents a matrix of right singular vectors corresponding to the eigenvectors X’X = R, under broadest reasonable interpretation, the spatial singular vectors can comprise a spatial eigenvector of the data matrix (i.e. the input matrix X). 
In regard to claim 21, due to its dependence on claim 15, this claim inherits the references disclosed therein. That being said, Mauldin does not teach “wherein the mean spatial frequency is estimated using the autocorrelation technique”.
Kim teaches “wherein the mean spatial frequency is estimated using the autocorrelation technique” [0033].
In regard to the mean spatial frequency being estimated using the autocorrelation technique, Kim discloses “The calculating section 430 may further calculate a mean frequency for each of the plurality of sub matrixes formed by the SVD processing section 420, at step S506 in FIG. 5. As one example, the calculating section 430 may perform an autocorrelation upon the rearranged sub matrix SM1 to thereby calculate the mean frequency corresponding to the rearranged sub matrix SM1” [0033]. Therefore, since the calculating section 430 is capable of performing an autocorrelation in order to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the non-transitory computer-readable medium of Mauldin so as to include the mean spatial frequency being estimated using the autocorrelation technique of Kim in order to determine whether additional filtering of the data matrix is necessary to improve image quality. Autocorrelation techniques involve finding repeating patterns such as the presence of signals obscured by noise. When a mean spatial frequency is calculated based on an autocorrelation, spatial singular vectors can be compared to it in order to distinguish which type of filtering should be performed to obtain the filtered image (i.e. see Kim FIG. 5). Combining the prior art elements according to known techniques would yield the predictable result of obtaining a filtered data matrix from which a filtered image can be constructed.
In regard to claim 22, due to its dependence on claim 15, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Mauldin. Likewise, Mauldin teaches “wherein the weighting is determined using Gaussian weighting that includes a reference spatial frequency” [0042].
In regard to the weighting being determined using Gaussian weighting that includes a reference spatial frequency, Mauldin discloses “Other weighting functions can be shaped using one or more of a Gaussian, Hamming, or Hann windowing function. The weighting function can take the form of a notch of band pass filter, such as to enhance or attenuate signal components associated with a specified level or range of motion complexity (e.g. axial shift or decorrelation)” [0042]. In this case, in order for a Gaussian windowing function to be used as the weighting function to enhance or attenuate signal components, a reference spatial frequency corresponding to the notch or band pass filter had to have .  
Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mauldin, Jr. et al. US 20130094729 A1 “Mauldin” and Kim US 20110118606 A1 “Kim” as applied to claims 1-3, 5-6, 9-11, 13-15, 20-22 and further in view of Walker et al. US 20120163691 A1 “Walker”.
In regard to claim 4, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Mauldin and Kim does not teach “further comprising forming a covariance matrix based on the data matrix, wherein the singular value decomposition is performed on the covariance matrix”.
Walker teaches “further comprising forming a covariance matrix based on the data matrix, wherein the SVD is performed on the covariance matrix” [0015, 0067, and 0016].
In regard to forming a covariance matrix based on the data matrix, Walker discloses “In Example 4, the subject matter of one or any combination of Examples 1-3 can optionally include minimizing the argument comprising minimizing a product of (1) a Hermitian transpose of the vector representing the weights of each of the one or more candidate targets, (2) the inverse of a covariance matrix determined using a vector representation of the weights of each of the one or more candidate targets, and (3) the vector representation of the weights of each of the one or more candidate targets” [0015]. In this case since an inverse of a covariance matrix can be determined using a vector representation of the weights of each of the one or more candidate targets, under broadest reasonable interpretation, a covariance matrix had to have been formed based on the data matrix (i.e. the input signal matrix) disclosed in Mauldin in order to determine an inverse of a covariance matrix. Furthermore, Walker discloses “ABF (i.e. applied adaptive beamforming) can incorporate diagonal loading such as to obtain a stable covariance matrix […]” [0067]. Therefore, under broadest reasonable interpretation, a stable covariance matrix can be formed.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Mauldin and Kim in order to include forming a covariance matrix as taught in Walker in order to achieve improved image quality. Applied adaptive beamforming (ABF) “can be used to optimize beamformer parameters […] and can incorporate diagonal loading such as to obtain a stable covariance matrix, although such techniques may achieve little improvement in image quality over convention beamforming (CBF)” [Walker: 0067]. Even though the ABF may achieve little improvement in image quality CBF, forming a covariance matrix is one of a finite number of ways to manipulate a data matrix in order to perform a singular value decomposition. Combining the prior art elements according to known techniques would yield the predictable result producing images with improved quality.
In regard to claim 19, due to its dependence on claim 15, this claim inherits the references disclosed therein. That being said, the combination of Mauldin and Kim does not teach “the instructions 
Walker teaches “the instructions further causing the controller to form a covariance matrix based on the data matrix, wherein the SVD is performed on the covariance matrix” [0015, 0067, and 0016].
In regard to forming a covariance matrix based on the data matrix, Walker discloses “In Example 4, the subject matter of one or any combination of Examples 1-3 can optionally include minimizing the argument comprising minimizing a product of (1) a Hermitian transpose of the vector representing the weights of each of the one or more candidate targets, (2) the inverse of a covariance matrix determined using a vector representation of the weights of each of the one or more candidate targets, and (3) the vector representation of the weights of each of the one or more candidate targets” [0015]. In this case since an inverse of a covariance matrix can be determined using a vector representation of the weights of each of the one or more candidate targets, under broadest reasonable interpretation, a covariance matrix had to have been formed based on the data matrix (i.e. the input signal matrix) disclosed in Mauldin in order to determine an inverse of a covariance matrix. Furthermore, Walker discloses “ABF (i.e. applied adaptive beamforming) can incorporate diagonal loading such as to obtain a stable covariance matrix […]” [0067]. Therefore, under broadest reasonable interpretation, a stable covariance matrix can be formed.  
In regard to the SVD being performed on a covariance matrix, Walker discloses “In example 5, the subject matter of one or any combination of Examples 1-4 can optionally include determining weights of the one or more candidate targets comprising performing a singular value decomposition of the array manifold matrix and transforming the echo data set using an inverse of a matrix provided by the singular value decomposition of the array manifold matrix” [0016]. As established previously in order to determine the inverse of a covariance matrix, a covariance matrix based on the data matrix had 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Mauldin and Kim in order to include forming a covariance matrix as taught in Walker in order to achieve improved image quality. Applied adaptive beamforming (ABF) “can be used to optimize beamformer parameters […] and can incorporate diagonal loading such as to obtain a stable covariance matrix, although such techniques may achieve little improvement in image quality over convention beamforming (CBF)” [Walker: 0067]. Even though the ABF may achieve little improvement in image quality CBF, forming a covariance matrix is one of a finite number of ways to manipulate a data matrix in order to perform a singular value decomposition. Combining the prior art elements according to known techniques would yield the predictable result producing images with improved quality.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mauldin, Jr. et al. US 20130094729 A1 “Mauldin” and Kim US 20110118606 A1 “Kim” as applied to claims 1-3, 5-6, 9-11, 13-15, 20-22 and further in view of Lasiuk et al. US 20060058974 A1 “Lasiuk”.
In regard to claim 8, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Mauldin discloses “wherein the weighting is equal to a maximum of one, for the spatial singular vector […] and decreases to a minimum of zero […]” [Claim 4].
In regard to the weighting being equal to a maximum of 1 for a spatial singular vector, Mauldin discloses “wherein the weighting function varies continuously between 0 and 1 without a discontinuity” [Claim 4]. In this case, since the weighing function can vary continuously between 0 and 1, under broadest reasonable interpretation the weighting can be equal to a maximum of one for a spatial 
Mauldin does not teach “when the estimated mean spatial frequency is zero, […] as the estimated mean spatial frequency increases”.
Kim teaches “an estimated mean spatial frequency” [0033, 0030, FIG. 5].
In regard to the estimated mean spatial frequency, Kim discloses “The calculating section 430 may further calculate a mean frequency for each of the plurality of sub matrixes formed by the SVD processing section 420, at step S506 in FIG. 5” [0033]. In this case, the SVD processing section “may perform the SVD upon the matrixes formed by the matrix forming section 410 to thereby form a plurality of sub matrixes corresponding to each of the matrixes, at step S504 in FIG. 5. The methods of performing SVD are well known in the art” [0030]. Since the SVD processing section performs methods of SVD that are well known in the art, under broadest reasonable interpretation, the SVD processing section can be configured to obtain a spatial singular vector as disclosed in Mauldin. Additionally, since the calculating section can calculate a mean frequency for each of the plurality of matrixes formed by the SVD processing section, under broadest reasonable interpretation, the method can estimate (i.e. calculate) a mean spatial frequency using the spatial singular vector disclosed in Mauldin. Furthermore, since the method of FIG. 5 involves calculating the mean frequency (i.e. in step 506) and subsequent clutter filtering steps (i.e. S512 and/or S514) are performed to result in the forming of a color Doppler mode image (i.e. S516), under broadest reasonable interpretation, the estimated mean spatial frequency can be used to determine the weighting disclosed in Mauldin.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method for filtering ultrasound image clutter of Mauldin so as to include the step of estimating the mean spatial frequency as disclosed in Kim in order to determine whether additional filtering of the data matrix is necessary to improve image quality. By determining a 
The combination of Mauldin and Kim does not teach “when the estimated mean spatial frequency is zero”, or “wherein the weighting decreases to a minimum of zero for the spatial singular vector as the estimated mean spatial frequency increases”.
Lasiuk teaches “when the estimated mean spatial frequency of zero”, and […] as the estimated mean spatial frequency increases” [0073, 0074, Abstract].
In regard to the estimated mean spatial frequency being zero and the weighting decreasing to a minimum of zero when the estimated mean spatial frequency increases, Lasiuk discloses “By convention, the MTF is normalized to a maximum value of 1 at 0 spatial frequency. However, real detectors have a finite spatial resolution and therefore the MTF will decrease with increasing spatial frequency” [0073]. Furthermore, Lasiuk discloses “The MTF curve 80 is normalized to unity at zero spatial frequency and gradually decreases as frequency is increased, until at some point the modulation becomes zero and remains so for all higher frequencies” [0074]. In this case MTF corresponds to the spatial frequency response of the detector that is used when imaging an object [Abstract]. In this case, since the MTF curve can be normalized (i.e. between 0 and 1) to a unity at a zero spatial frequency, under broadest reasonable interpretation, the weighting of Mauldin can be equal to a maximum of one when the estimated mean spatial frequency of Kim is zero (i.e. zero spatial frequency). Furthermore, since the MTF curve gradually decreases to zero as frequency (i.e. mean spatial frequency) is increased, under broadest reasonable interpretation, the weighting of Mauldin can decrease to a minimum value of zero when the estimated mean spatial frequency of Kim increases.
.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mauldin, Jr. et al. US 20130094729 A1 “Mauldin” and Kim US 20110118606 A1 “Kim” as applied to claims 1-3, 5-6, 9-11, 13-15, 20-22 and further in view of Haugaard et al. US 20200138401 A1 “Haugaard”.
In regard to claim 16, due to its dependence on claim 2, this claim inherits the references disclosed therein. That being said, the combination of Mauldin teaches “wherein the M independent measurements are captured by insonifying the measurement area” [0035, FIG. 3].
In regard to the M independent measurements being captured by insonifying the measurement area, Mauldin discloses “At 202, the SVF approach can include forming an input signal matrix that can be represented by X, such as having dimensions M x N. For example, the respective row of X can correspond to ensembles of echo data (e.g. complex-valued echo data) that can immediately surround an ensemble of interest […]” [0035]. In this case, the ensemble of interest constitutes the measurement area from which the echo data was acquired. As shown in FIG. 3, the input signal matrix 302, includes 
The combination of Mauldin and Kim does not teach “with M overlapping ultrasonic transmits”.
Haugaard teaches “with M overlapping ultrasonic transmits” [FIG. 4].
In regard to M overlapping ultrasonic transmits, Haugaard discloses in FIG. 4 that “The first five rows show the acquisition event (Mshot) for each of the five receive-beam blocks from which the flow image is constructed” [0038]. As shown in FIG. 4, each one of these acquisition events overlaps with at least one of the other acquisition events. Furthermore, Haugaard discloses “This example also illustrated the possibility of acquisition-packages overlapping the image-frame boundary for optimal frame-rates if desired” [0041]. Therefore, since the acquisition-packages (i.e. ultrasonic transmits) can overlap with each other, under broadest reasonable interpretation, the M independent measurements of Mauldin can be acquired at M overlapping ultrasonic transmits as disclosed in Haugaard.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Mauldin and Kim so as to include the M overlapping ultrasonic transmits as disclosed in Haugaard in order to acquire continuous data from the measurement area. By acquiring M independent measurements corresponding to M overlapping ultrasonic transmit beams, the characteristics of the measurement area can be observed continuously during the course of an ultrasonic scan. This would provide the user with a better understanding of the region of interest within the subject. Combining the prior art elements according to known techniques would yield the predictable result of acquiring continuous data from the measurement area.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mauldin, Jr. et al. US 20130094729 A1 “Mauldin” and Kim US 20110118606 A1 “Kim” as applied to claims 1-3, 5-6, 9-11, 13-15, 20-22 and further in view of Hoctor et al. US 20120216617 A1 “Hoctor”.
In regard to claim 17, due to its dependence on claim 2, this claim inherits the references disclosed therein. That being said, Mauldin teaches “wherein the M independent measurements are captured” [0035, FIG. 3, 0030].
In regard to the M independent measurements being captured, Mauldin discloses “At 202, the SVF approach can include forming an input signal matrix that can be represented by X, such as having dimensions M x N. For example, the respective row of X can correspond to ensembles of echo data (e.g. complex-valued echo data) that can immediately surround an ensemble of interest […]” [0035]. In this case, the ensemble of interest constitutes the measurement area from which the echo data was acquired. As shown in FIG. 3, the input signal matrix 302, includes rows M included in many image frames and columns N within many image frames. In this case, since the respective rows M corresponds to ensembles of echo data, under broadest reasonable interpretation, the M represents the number of independent measurements recorded for each channel.
In regard to the columns N corresponding to a number of ultrasound measurement channels, Mauldin discloses “In an array example, one of more of the bus 112, the A/D converters 108, or the digital logic circuit 114 can include a respective channel corresponding to respective transducers included in the array of transducers 110” [0030]. In this case, since the components of the system that obtain and process the ultrasound echo data from the tissue correspond to the respective channels of the transducer array 110, and the SVF approach can form the input signal matrix based on the echo data received by the respective channels of the transducer array, under broadest reasonable interpretation, the number of ultrasound measurement channels would have to be taken into account in order to form the input signal matrix.
The combination of Mauldin and Kim does not teach “by dividing a physical receive aperture of the transducer array into M overlapping subarrays of size N”.

In regard to dividing the physical receive aperture into M overlapping subarrays of size N, Hoctor discloses “Prior to executing the process for ultrasound imaging, the ultrasound imaging system 100 may first define one or more subarrays, such that each of the subarrays includes a plurality of ultrasound transducer elements. The subarrays may be overlapping, where two or more subarrays may include a number of common transducer elements” [0027]. In this case, each of these subarrays is located within the physical receive aperture (i.e. the ultrasound probe/transducer array 102) of the ultrasound imaging system 100, since “a spatially directional beam of ultrasound pulses is transmitted from the subarrays of the transducer array 102” [0019]. As shown in FIG. 3, each of the subarrays 1, 2 and 3 “comprise eight ultrasound transducer elements” [0028]. In this case, under broadest reasonable interpretation, each of these transducer elements would have to be associated with a respective channel N, in order to transmit the received signal to subsequent signal processors. Therefore, under broadest reasonable interpretation, the M independent measurements can be captured by dividing the physical receive aperture (i.e. the transducer array 102) into M overlapping subarrays of size N, wherein N corresponds to number the respective channels disclosed in Mauldin (i.e. Mauldin: 0030). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Mauldin and Kim so as to include dividing the physical receive aperture into M overlapping subarrays as disclosed in Hoctor in order to provide “effective transmit apodization to each reconstruction, which assists in sidelobe reduction, because the elements near the center of the array are used for transmission twice as often as the elements near the edges of the array” [Hoctor: 0043]. When sidelobe reduction is performed on the obtained signal, the region of interest can be more easily observed. Combining the prior art elements according to known techniques would yield the predictable result of providing effective transmission of ultrasonic energy to .  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mauldin, Jr. et al. US 20130094729 A1 “Mauldin” and Kim US 20110118606 A1 “Kim” as applied to claims 1-3, 5-6, 9-11, 13-15, 20-22 and further in view of Bradley et al. US 20090079299 A1 “Bradley”.
In regard to claim 18, due to its dependence on claim 9, this claim inherits the references disclosed therein. That being said, Mauldin discloses “the reference spatial frequency” [0042].
In regard to the weighting being determined using Gaussian weighting that includes a reference spatial frequency, Mauldin discloses “Other weighting functions can be shaped using one or more of a Gaussian, Hamming, or Hann windowing function. The weighting function can take the form of a notch of band pass filter, such as to enhance or attenuate signal components associated with a specified level or range of motion complexity (e.g. axial shift or decorrelation)” [0042]. In this case, in order for a Gaussian windowing function to be used as the weighting function to enhance or attenuate signal components, a reference spatial frequency corresponding to the notch or band pass filter had to have been known. Therefore, under broadest reasonable interpretation, the weighting can include using Gaussian weighting that includes a reference spatial frequency.
The combination of Mauldin and Kim does not teach that the reference spatial frequency “corresponds to a transmit width of the ultrasonic image”.
Bradley teaches “a transmit width of the ultrasonic image” [0049, 0039].
In regard to a transmit width of the ultrasonic image, Bradley discloses “It may be desirable to reduce the width of the biased-on portion of the aperture to reduce the width of the transmit plane-wave and therefore reduce sidelobes and image clutter” [0049]. In this case, since reducing the width of the transmit plane-wave can reduce sidelobes and image clutter, under broadest reasonable interpretation, the ultrasonic image corresponds to the transmit width of the transmit pulse (i.e. the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Mauldin and Kim so as to include the reference spatial frequency corresponding to the transmit width of the ultrasonic image as disclosed in Bradley in order to reduce image clutter within the ultrasonic image. When the transducer elements within the .
Response to Arguments
Applicant’s arguments, see Remarks pages 8-9, filed on 06/22/2021, with respect to objections to the drawings, specification and claims have been fully considered and are persuasive. The objections to the drawings, specification and claims in the non-final office action of 03/22/2021 have been withdrawn. 
Applicant’s arguments, see Remarks page 9, filed on 06/22/2021, with respect to rejection of claim 17 under 35 U.S.C. 112(b) has been fully considered and is persuasive. The rejection of claim 17 under 35 U.S.C. 112(b) in the non-final office action of 03/22/2021 have been withdrawn. 
Applicant’s arguments, see Remarks pages 9-13 filed on 06/22/2021, with respect to the rejection(s) of claim(s) 1-18 under 35 U.S.C. 103 have been fully considered however the examiner does not find them persuasive. The examiner respectfully maintains that the prior art reference of Mauldin is capable of determining a weighting and applying the weighting to the spatial singular vector. Specifically, in regard to determining a weighting, Mauldin discloses “At 210, a weighting function can be determined, such as adaptively determined using information about one or more singular values that can be provided at 208 in the matrix 1. Generally, filter design in SVF can include determination of a weighting function that relates a singular value spectrum to respective weighting coefficients” [0038]. In this case since, the weighting function relates to the singular value spectrum about one or more singular values, which are associated with singular vectors, the weighting can be determined. Additionally, in regard to applying the weighting to the spatial singular vector, Mauldin discloses “At 212, such as following construction of the weighting function at 210, an SVF-filtered ensemble (such as for image 
Thus, the examiner respectfully maintains the rejection for the reasons stated above within the Response to Arguments section and the 35 U.S.C. 103 rejection above.
In regard to claims 2-6, 8-11, 14 and 16-18, the examiner respectfully maintains the rejections as stated in the 35 U.S.C. 103 rejection above.
In regard to claims 19-22, the examiner respectfully refers the applicant to the 35 U.S.C. 103 rejection above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793